— Appeal by defendant from a judgment of the County Court, Suffolk County, rendered August 11, 1980, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence. Case remitted to the County Court to hear and report in accordance herewith, on defendant’s application to withdraw his plea of guilty and appeal held in abeyance in the interim. The County Court shall file its report with all convenient speed. Because the sentencing Judge was not the same Judge who had accepted the change of plea, and apparently did not have before him the change of plea minutes, he was unable to make an “informed determination” concerning defendant’s claim of innocence, which claim was first made at sentencing. On remand, the Judge who accepted the plea or another with access to the minutes of the change of plea proceedings should hear and report on the merits of defendant’s contentions (see People v Tinsley, 35 NY2d 926; People v Hall, 56 AD2d 893). Hopkins, J.P., Titone, Gibbons and Cohalan, JJ., concur.